DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 12/28/2020.
Claims 1-20 are pending. Claims 1, 11, and 18 are independent claims.


Priority
The application claims Foreign Priority to EP19306789.9 filed on 12/30/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities: 
Review and correction of the use of  “locked viewpoint” versus “unlocked viewpoint” needs to be done for correctness and consistency in the specification (especially on p. 3). Applicant is also referred to the rejections under 35 U.S.C. 112(b) below. Correction for consistency shall not be treated as addition of new matter.
Acronyms need to be defined when they appear in the specification for the first time, such as PLM, PDM, etc. e.g. on p. 5.
On p. 17, line, replace … the continuous user interaction … with … if the continuous user interaction …
On p. 19, line 3, replace … are comprises between 1 and 2 … with … are comprised between 1 and 2  …
The above is not an exhaustive list. Appropriate correction is required.


Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings are thus objected to because of the colored elements in figs. 3-5. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 3, 8, 13, and 18 are objected to because of the following informalities:  
Claim 3, line 2, replace … the viewpoint on … with … the viewpoint of …
Claim 8, line 4, replace … the viewpoint on … with … the viewpoint of …
Claim 13, line 2, replace … the viewpoint on … with … the viewpoint of …
Claim 17, line 5, replace … the viewpoint on … with … the viewpoint of …
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-9 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 and 15 both recite the limitation “the starting displaying a rotation of the unlocked viewpoint ”.  There is insufficient antecedent basis for this limitation in the claims since claims 4 and 14 respectively recite “starting displaying a rotation of the locked viewpoint”. Furthermore, Examiner notes that claims 3 and 13 from which claims 4 and 14 depend recite “modifying the unlocked viewpoint”. Examiner, thus, respectfully notes that it follows that any viewpoint currently undergoing any modification such as a rotation will be in an unlocked state.


For purposes of art rejection, Examiner interprets claims 4 and 14 to recite:
 “…  if the computed value of the ratio is comprised between P and Q, with P and Q real numbers and P < Q, starting displaying a rotation of the unlocked viewpoint with a first rotation speed, and 
if the computed value of the ratio is larger than Q, continuing displaying the rotation of the unlocked viewpoint with a second rotation speed.”

For purposes of art rejection, Examiner interprets claims 5 and 15 to recite:
“ …  the starting displaying a rotation of the unlocked viewpoint is performed on the first 3D view of the 3D scene and the continuing displaying the rotation of the unlocked viewpoint is performed on the second 3D view of the 3D scene.”

For purposes of art rejection, Examiner interprets claims 7 and 16 to recite:
 “…  stopping the rotation of the unlocked viewpoint; and …”

For purposes of art rejection, Examiner interprets claim 9 to recite:
“ …  wherein the rotation of the unlocked viewpoint is performed ...”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fram et al., US Patent No. 9,324,188 B1 (hereinafter as Fram) in view of Cash, US PGPUB 2014/0282161 A1 (hereinafter as Cash).

Regarding independent claim 1, Fram teaches a computer-implemented method for switching from a first 3D view of a 3D scene to a second 3D view of the 3D scene [see abstract; see col. 1, lines 51-56 describing 3D views; see also e.g. col. 10, lines 39-47 describing switching between views of a scene], the method comprising: 
obtaining the first 3D view displayed from a plane of a locked viewpoint of the 3D scene [see e.g. the display of an initial view as in any of figs. 2-5A; note e.g. col. 2, lines 5-6]; 
detecting a continuous user interaction including a displacement between a first location on the plane and a second location on the plane [see e.g. col. 3, lines 42-45 indicating a manipulation input of sliding a user’s finger from one location to another; note in col. 3, lines 46-56 that the sliding can be e.g. vertically, horizontally, etc.; note from col. 2, lines 6-32 and also from the abstract that the location determines the planes of rotation available for the 3D view]; 
computing a distance between the first and second locations on the plane for each modification of the second location [note e.g. in col. 3, lines 56-57 that the distance the finger is slid is computed]; and
switching from the first 3D view to the second 3D view [note again the rotation as indicated e.g. in col. 3, lines 46-57; note in col. 10, line 43 the rotation of the scene].

Fram does not explicitly teach comparing the computed distance with a predetermined distance. Neither does it teach that the switching from the first 3D view to the second 3D view is performed if the computed distance is greater than the predetermined distance.

Cash teaches comparing a computed distance with a predetermined distance [see e.g. [0027] describing a “threshold distance”; see also [0034] describing the comparison of a drag length “D1” with the threshold distance “TD”] and that the initiation of a pre-defined action is performed if the computed distance is greater than the predetermined distance [see again e.g. [0034]; see also [0040] and note that the action is initiated when the drag distance exceeds the threshold distance which indicates that the initiation is performed after the comparison is made].
It would have been obvious to one of ordinary skill in the art having the teachings of Fram and Cash before the effective filing date of the claimed invention to explicitly specify that the distance computed for each modification of the second location taught by Fram (as the finger slides) be compared with a threshold distance and that the action of switching 3D views also taught by Fram is only performed if the distance is greater that the threshold distance, as per the teachings of Cash. The motivation for this obvious combination of teachings would be to reduce the spurious activation by unintentional gesturing, as suggested by Cash [again see e.g. [0027]].


Regarding independent claim 11, Fram also teaches a non-transitory computer readable storage medium having recorded thereon a computer program including instructions [see e.g. col. 2, lines 1-3] for performing a method for switching from a first 3D view of a 3D scene to a second 3D view of the 3D scene [see abstract; see col. 1, lines 51-56 describing 3D views; see also e.g. col. 10, lines 39-47 describing switching between views of a scene], the method comprising: 
obtaining the first 3D view displayed from a plane of a locked viewpoint of the 3D scene [see e.g. the display of an initial view as in any of figs. 2-5A; note e.g. col. 2, lines 5-6]; 
detecting a continuous user interaction including a displacement between a first location on the plane and a second location on the plane [see e.g. col. 3, lines 42-45 indicating a manipulation input of sliding a user’s finger from one location to another; note in col. 3, lines 46-56 that the sliding can be e.g. vertically, horizontally, etc.; note from col. 2, lines 6-32 and also from the abstract that the location determines the planes of rotation available for the 3D view]; 
computing a distance between the first and second locations on the plane for each modification of the second location [note e.g. in col. 3, lines 56-57 that the distance the finger is slid is computed]; and
switching from the first 3D view to the second 3D view [note again the rotation as indicated e.g. in col. 3, lines 46-57; note in col. 10, line 43 the rotation of the scene].

Fram does not explicitly teach comparing the computed distance with a predetermined distance. Neither does it teach that the switching from the first 3D view to the second 3D view is performed if the computed distance is greater than the predetermined distance.

Cash teaches comparing a computed distance with a predetermined distance [see e.g. [0027] describing a “threshold distance”; see also [0034] describing the comparison of a drag length “D1” with the threshold distance “TD”] and that the initiation of a pre-defined action is performed if the computed distance is greater than the predetermined distance [see again e.g. [0034]; see also [0040] and note that the action is initiated when the drag distance exceeds the threshold distance which indicates that the initiation is performed after the comparison is made].
It would have been obvious to one of ordinary skill in the art having the teachings of Fram and Cash before the effective filing date of the claimed invention to explicitly specify that the distance computed for each modification of the second location taught by Fram (as the finger slides) be compared with a threshold distance and that the action of switching 3D views also taught by Fram is only performed if the distance is greater that the threshold distance, as per the teachings of Cash. The motivation for this obvious combination of teachings would be to reduce the spurious activation by unintentional gesturing, as suggested by Cash [again see e.g. [0027]].


Regarding independent claim 18, Fram also teaches a system [see e.g. col. 4, line 38] comprising: 
a processor coupled to a memory and a display [note in col. 4, lines 38-44 the processor(s), computer readable medium (that include memory devices as per col. 16, lines 58-64 and display], the memory having recorded thereon a computer program including instructions for switching from a first 3D view of a 3D scene to a second 3D view of the 3D scene [see abstract; see col. 1, lines 51-56 describing 3D views; see also e.g. col. 10, lines 39-47 describing switching between views of a scene] that when executed by the processor causes the processor to be configured to: 
display on the display the first 3D view displayed from a plane of a locked viewpoint of the 3D scene [see e.g. the display of an initial view as in any of figs. 2-5A; note e.g. col. 2, lines 5-6], 
detect a continuous user interaction including a displacement between a first location on the plane and a second location on the plane [see e.g. col. 3, lines 42-45 indicating a manipulation input of sliding a user’s finger from one location to another; note in col. 3, lines 46-56 that the sliding can be e.g. vertically, horizontally, etc.; note from col. 2, lines 6-32 and also from the abstract that the location determines the planes of rotation available for the 3D view], 
compute a distance between the first and second locations on the plane for each modification of the second location [note e.g. in col. 3, lines 56-57 that the distance the finger is slid is computed], and
switch from the first 3D view to the second 3D view [note again the rotation as indicated e.g. in col. 3, lines 46-57; note in col. 10, line 43 the rotation of the scene].

Fram does not explicitly teach comparing the computed distance with a predetermined distance. Neither does it teach that the switching from the first 3D view to the second 3D view is performed if the computed distance is greater than the predetermined distance.

Cash teaches comparing a computed distance with a predetermined distance [see e.g. [0027] describing a “threshold distance”; see also [0034] describing the comparison of a drag length “D1” with the threshold distance “TD”] and that the initiation of a pre-defined action is performed if the computed distance is greater than the predetermined distance [see again e.g. [0034]; see also [0040] and note that the action is initiated when the drag distance exceeds the threshold distance which indicates that the initiation is performed after the comparison is made].
It would have been obvious to one of ordinary skill in the art having the teachings of Fram and Cash before the effective filing date of the claimed invention to explicitly specify that the distance computed for each modification of the second location taught by Fram (as the finger slides) be compared with a threshold distance and that the action of switching 3D views also taught by Fram is only performed if the distance is greater that the threshold distance, as per the teachings of Cash. The motivation for this obvious combination of teachings would be to reduce the spurious activation by unintentional gesturing, as suggested by Cash [again see e.g. [0027]].


Regarding claims 2, 12, and 20, the rejection of claims 1, 11, and 18 are respectfully incorporated. 
Fram further teaches computing a viewpoint of the second 3D view based on the first and second locations on the plane [again see col. 3, lines 56-57 and note that the new 3D view is dependent on the distance the finger is slid; see also col. 19, last limitation of claim 4]. 
Cash further teaches, as above, initiating a pre-defined action after the comparing with the predetermined distance [again see e.g. [0040] and note that the action is initiated when the drag distance exceeds the threshold distance which indicates that the initiation is performed after the comparison is made].
Again, it would have been obvious to one of ordinary skill in the art having the teachings of Fram and Cash before the effective filing date of the claimed invention to combine these teachings above. The motivation for this obvious combination of teachings would be again to reduce the spurious activation by unintentional gesturing, as suggested by Cash [again see e.g. [0027]].


Regarding claim 19, the rejection of claim 18 is incorporated. Fram further teaches that the display is a touch sensitive display for receiving and detecting user interactions [see e.g. touchscreen having touch capabilities in col. 9, line 27; note also finger touches in the abstract and other portions reference above].



Claims 3, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fram in view of Cash, as applied to claims 2, 1, and 12 above, respectively, and further in view of Cleron et al., US Patent No. 8,732,624 B2 (hereinafter as Cleron).

Regarding claims 3 and 13, the rejection of claims 2 and 12 are respectfully incorporated.  
Fram further teaches that computing the viewpoint of the second 3D view further comprises: unlocking the locked viewpoint [note e.g. in col. 10, lines 39-47 the rotation of the scene including changing the view of the entire collection of objects as in lines 40-41] and  modifying the unlocked viewpoint to form the viewpoint of the second 3D view, the modification of the unlocked viewpoint being based on the computed distance [again see col. 3, lines 56-57 and note that the new 3D view is dependent on the distance the finger is slid; see also col. 19, last limitation of claim 4].
Cash further teaches modifications that are based on the value of the predetermined distance [see again e.g. [0034]; see also [0040] and note that the action is initiated when the drag distance exceeds the threshold distance which indicates that the initiation is performed after the comparison is made].

Fram/Cash does not explicitly teach computing a value of a ratio between the computed distance and the predetermined distance. Neither does it teach that the modification of the unlocked viewpoint is based on the computed value of the ratio.

Cleron teaches computing a ratio value relating a computed distance (between two location of a continuous user interaction) and a predetermined distance [note in col. 17, lines 11-14 computing a value that relates the user input 320D to a certain threshold, note that the length of the input is determined to be 35% of the predetermined distance that is equivalent to the screen width in this case]. Cleron further teaches using that computed value to make modifications to the UI [see col. 17, lines 15-18].
It would have been obvious to one of ordinary skill in the art having the teachings of Fram, Cash, and Cleron, before the effective filing date of the claimed invention to explicitly specify computing a ratio value that relates the computed distance to a predetermined distance, such as that taught by Cleron, and specify utilizing that ratio in the modification of the unlocked viewpoint taught by Fram. The motivation for this obvious combination of teachings would be to enable utilizing relative values based on specific characteristics of the device/environment to control affecting certain modifications or not, as suggested by both Cleron and Cash [see [0027] of Cash and col. 3, lines 20-27, col. 8, lines 19-34, and col. 17, lines 6-21 of Cleron]


Regarding claim 10, the rejection of claim 1 is incorporated. Fram/Cash does not explicitly teach that the predetermined distance is comprised between 15 and 30% of a Euclidian distance of a width of a display displaying the obtaining.
Cleron teaches a predetermined distance that is comprised between 15 and 30% of a Euclidian distance of a width of a display displaying the obtaining [note the threshold indicated in col. 17, lines 7-10 that comprises 30% of the width of the displaying screen].
It would have been obvious to one of ordinary skill in the art having the teachings of Fram, Cash, and Cleron, before the effective filing date of the claimed invention to explicitly specify that the predetermined distance taught by Cash is specified at 30% of a Euclidian distance of a width of the display, as taught by Cleron. The motivation for this obvious combination of teachings would be to enable discernment of unintentional user input, as suggested by Cleron [see e.g. col. 3, lines 20-27 of Cleron] in a way that is adaptive to the specific operational environment of the method, as suggested by Cash [again see [0027] of Cash].


Claims 4, 5, 6, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fram in view of Cash and Cleron, as applied to claims 3 (for claims 4, 6, and 9) and 13 (for claim 14) above, and further in view of Feinstein, US PGPUB 2015/0029093 A1 (hereinafter as Feinstein).

Regarding claims 4 and 14, the rejection of claims 3 and 13 are respectfully incorporated.  
Fram further teaches displaying a rotation of the unlocked viewpoint [again see e.g. in col. 10, lines 39-47 the rotation of the scene including changing the view of the entire collection of objects as in lines 40-41; see also figs. 5-7] and (as above) that the rotation of the unlocked viewpoint is based on the computed value [again see col. 3, lines 56-57 and note that the new 3D view is dependent on the distance the finger is slid; see also col. 19, last limitation of claim 4].
As in the rejection of claims 3 and 13, Cleron teaches computing a ratio value relating a computed distance (between two location of a continuous user interaction) and a predetermined distance [note in col. 17, lines 11-14 computing a value that relates the user input 320D to a certain threshold, note that the length of the input is determined to be 35% of the predetermined distance that is equivalent to the screen width in this case]. Cleron further teaches using that computed value to make modifications to the UI [see col. 17, lines 15-18].

Fram/Cash/Cleron does not explicitly teach:
 if the computed value of the ratio is comprised between P and Q, with P and Q real numbers and P < Q, starting displaying a rotation of the unlocked viewpoint with a first rotation speed, and 
if the computed value of the ratio is larger than Q, continuing displaying the rotation of the unlocked viewpoint with a second rotation speed.

Feinstein teaches relating a set of speed values to a list of threshold values with options for fixed values [see [0069], especially lines 2-6 and last 9 lines; see the exemplary response curve of fig. 4C]. 

It would have been obvious to one of ordinary skill in the art having the teachings of Fram, Cash, Cleron, and Feinstein, before the effective filing date of the claimed invention to explicitly specify the speed values corresponding to certain thresholds related to user input, such as those taught by Feinstein for the values of the rotation of the viewpoint taught by Fram depending on the computed values of ratios that are based on user input as taught by Cleron. Examiner notes that the two threshold values could arbitrarily be specific real numbers with one greater than the other. The motivation for this obvious combination of teachings would be to reduce the cognitive burden on the user and produce a more efficient user interface that is intuitive and easy to use, as suggested by Feinstein [see e.g. [0014]].


Regarding claims 5 and 15, the rejection of claims 4 and 14 are respectfully incorporated.  Fram further teaches that the starting displaying a rotation of the unlocked viewpoint is performed on the first 3D view of the 3D scene and the continuing displaying the rotation of the unlocked viewpoint is performed on the second 3D view of the 3D scene [again see e.g. in col. 10, lines 39-47 the rotation of the scene including changing the view of the entire collection of objects as in lines 40-41; note again the rotation as indicated e.g. in col. 3, lines 46-57 and note how it starts on the first view and continues on the second view; see also figs. 5-7].


Regarding claim 6, the rejection of claim 4 is incorporated. Fram/Cash/Cleron/Feinstein  does not explicitly teach that P=1, Q=2. Neither does it teach that the second rotation speed is 10 times larger than the first rotation speed. 
Examiner notes that Feinstein teaches a variety of response curves that relate a set of speed values to a list of threshold values related to user input with options for fixed values [again see [0069] and see the exemplary response curve of fig. 4C]. Examiner further notes that Feinstein further teaches that the user could customize the speed by changing the response curve as he wishes to achieve faster or slower response for the interface as desirable [see [0070]]. 
It would have been obvious to one of ordinary skill in the art having the teachings of Fram, Cash, Cleron, and Feinstein, before the effective filing date of the claimed invention to deliberately specify a threshold that is double the initial threshold for the user input and a speed that is 10 times larger than the initial one for the attained rotation with the predictable result of a controllable response, as taught by Feinstein. See MPEP 2143. I.F.


Regarding claim 9, the rejection of claim 4 is incorporated. Fram further teaches that the 3D scene includes at least one 3D modeled object [note e.g. the 3D object denoted in col. 3, lines 46-47; note also the option of a CAD modeled object indicated in col. 10, lines 6-9] and wherein the rotation of the unlocked viewpoint is performed about an axis of rotation centered on at least one target object [see col. 8, lines 16-21 and 63-65 and note the axis of rotation being related to a target object such as a specific object or camera].


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fram in view of Cash, Cleron, and Feinstein, as applied to claims 4 and 14 above, respectively and further in view of Han, US PGPUB 2014/0029502 A1 (hereinafter as Han).

Regarding claims 7 and 16, the rejection of claims 4 and 14 are respectfully incorporated. Fram/Cash/Cleron/Feinstein does not explicitly teach that if the continuous user interaction is released while the computed value of the ratio is comprised between P and Q: 
stopping the rotation of the unlocked viewpoint; and 
returning to the locked viewpoint with the first rotation speed.

Han teaches an interaction in which if a gesture is released while a computed value is below a certain threshold, a movement is stopped and a transformation is reversed so that the view returns to an initial state [see [0089] and note the last 5 lines indicating reversing a transformation and returning a view to its original state if the gesture is released before a threshold distance is met]. Examiner further notes that reversing the transformation for the motion would comprise using the same speed in the opposite direction.
It would have been obvious to one of ordinary skill in the art having the teachings of Fram, Cash, Cleron, Feinstein, and Han before the effective filing date of the claimed invention to apply this teaching of Han to the transformation taught by the combination of Fram, Cash, Cleron, Feinstein, to return to the initial locked viewpoint. The motivation for this obvious combination of teachings would be to provide a distinctive effect so as to provide easily recognizable visual indications relating to the functions the user is trying to perform in a highly effective manner, as suggested by Han [see e.g. [0010]].


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fram in view of Cash, Cleron, and Feinstein, as applied to claims 4 and 14 above, respectively and further in view of Han and Shimizu et al., US Patent 6,867,787 B1 (hereinafter as Shimizu).

Regarding claims 8 and 17, the rejection of claims 4 and 14 are respectfully incorporated. Fram/Cash/Cleron/Feinstein does not explicitly teach that if the continuous user interaction is released for the value of the ratio that is larger than Q:
stopping the rotation of a current viewpoint; and 
setting the rotated locked viewpoint as the viewpoint on the second 3D view.

Han teaches an interaction in which if a gesture is released while a computed value is larger than a certain threshold, a transition to a new state is performed [see [0089] and note lines 5-8 indicating transitioning to a new image view if the gesture is released after a threshold distance is met]. 
It would have been obvious to one of ordinary skill in the art having the teachings of Fram, Cash, Cleron, Feinstein, and Han before the effective filing date of the claimed invention to apply this teaching of Han to the transformation taught by the combination of Fram, Cash, Cleron, Feinstein, to transition to a new viewpoint. The motivation for this obvious combination of teachings would be to provide a distinctive effect so as to provide easily recognizable visual indications relating to the functions the user is trying to perform in a highly effective manner, as suggested by Han [see e.g. [0010]].

Fram/Cash/Cleron/Feinstein/Han, still does not explicitly teach stopping the rotation of a current viewpoint; and setting the rotated locked viewpoint as the viewpoint on the second 3D view.
Shimizu teaches stopping, upon a release of a user interaction, a rotation at a current viewpoint and setting the rotated viewpoint as the viewpoint of the display state [see col. 18, lines 39-52 indicating stopping a rotation upon a mouse button release and setting the rotated viewpoint as the viewpoint of the display state].

It would have been obvious to one of ordinary skill in the art having the teachings of Fram, Cash, Cleron, Feinstein, Han, and Shimizu before the effective filing date of the claimed invention to apply this teaching of Shimizu to the condition taught by Han to select the new viewpoint. The motivation for this obvious combination of teachings would be to enable fine adjustment of the viewpoint needed by the user, as suggested by Shimizu [again see col. 18, lines 39-52].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner notes of the prior art cited but not used:
US Patent No. 10,417,833 B2 (Eisenmann et al.) describing an automatic alignment of a 3D camera and object arrangement to match a 2D background. It specifically addresses undoing the 3D transformation if the difference is within a predetermined threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        



/M.S.A/Examiner, Art Unit 2145